Citation Nr: 1628956	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 14, 2014, and in excess of 70 percent as of that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from December 10, 2009 through January 13, 2014.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned a 50 percent rating, effective as of the December 10, 2009 date of claim.  In a March 2014 rating decision, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective as of January 14, 2014, the date of the most recent VA examination.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In February 2013 and July 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for a neck disorder, a traumatic brain injury, and a right jaw disorder will be addressed in a separate decision.


FINDINGS OF FACT

1.  Prior to January 14, 2014, the Veteran's PTSD was manifested by nightmares, sleep impairment, isolation, claustrophobia, suicidal ideations, difficulty finishing tasks, panic attacks more than once per week, hyperventilation, dizziness, poor hygiene, suspiciousness, depression, anxiety, fatigue, trouble concentrating, memory problems, withdrawal, distrust, flashbacks, impaired attention and/or focus, difficulty finishing tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, hypervigilance, re-experiencing, avoidance, hyperarousal, and difficulty in adapting to stressful circumstances including work or a worklike setting.

2.  As of January 14, 2014, the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, neglect of personal appearance or hygiene, intrusive memories of Vietnam, nightmares, avoidance, sorrow, short temper, and irritability.

3.  As of December 10, 2009, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2014, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  As of January 14, 2014, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

3.  From December 10, 2009 through January 13, 2014, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his June 2010 notice of disagreement that he believes that he should be rated at 100 percent disabled due to his PTSD.  In his October 2010 substantive appeal, the Veteran requested a 70 percent rating for his PTSD.  In August 2014, the Veteran's representative also requested that the earlier 70 percent rating be used to satisfy 38 C.F.R. § 4.16(a) and establish a TDIU as of the December 2009 date of claim, or, alternatively, that the claim be sent to the Director, Compensation Services to establish an extraschedular rating as of the date of claim.  In January 2015, the Veteran's representative requested that he receive a 70 percent rating for his PTSD, effective as of the December 10, 2009 date of claim.

The Veteran testified at his August 2012 videoconference hearing that Dr. Cargill, a private physician, had assigned him a global assessment of functioning (GAF) score of 45, whereas the RO had erroneously recorded the score as 55.  See transcript, p. 2.  He further testified that he could not continue working as a truck driver as of the year 2000 because he was taking antidepressants.  Id., p. 16.  The Veteran stated that he has nightmares nearly every night, and can only sleep for four-to-five hours per night.  Id., pp. 19-21.  The Veteran also reported that he does not like to be around a lot of people (pp. 19, 28-29), is claustrophobic (p. 23), has few friends (p. 25), and has experienced suicidal ideations (pp. 34-35).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is rated at 50 percent under DC 9411 for PTSD prior to January 14, 2014, and at 70 percent as of that date.  He is in receipt of a TDIU for his service-connected disabilities as of January 14, 2014.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Following a review of the evidence of record, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the appeal, and a TDIU is warranted as of December 10, 2009.  In reaching these decisions, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

In response to the Board's July 2014 remand, the Veteran submitted the requested VA Medical Center (VAMC) records in October 2014, and those records have been associated with the file.

In November 2010, Dr. Cargill, a private clinician, found that the Veteran's symptoms include trouble sleeping, isolating himself, difficulty finishing tasks, panic attacks more than once per week, hyperventilation, dizziness, poor hygiene, suspiciousness, depression, anxiety, fatigue, trouble concentrating, memory problems, withdrawal, distrust, and flashbacks.

VA had previously provided psychiatric examinations of the Veteran in April 2010 and February 2012.  The April 2010 VA examiner found that the Veteran had impaired attention and/or focus, difficulty finishing tasks, panic attacks more than once per week, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported having recurring nightmares and hypervigilance, and essentially living as a "hermit."  The examiner characterized his psychiatric prognosis as poor.

The February 2012 VA examiner found that the Veteran had re-experiencing, avoidance, hyperarousal, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.

In July 2012, Dr. Brady opined that "It is my professional opinion...that the C&P examinations are not satisfactory or complete for a...PTSD examination."  At his August 2012 videoconference hearing, the Veteran testified that his February 2012 VA examination was inadequate because the examiner did not ask about his suicidal thoughts or sleep disorder.  See transcript, pp. 12-13.  In September 2012, he again asserted that the prior VA examination was inadequate because the examiner did not ask him whether he was suicidal or whether he had a sleep disorder.  In its February 2013 remand, the Board acknowledged the Veteran's statements, afforded him the benefit of the doubt, and concluded that he must be afforded another VA psychiatric examination.  VA provided the new PTSD examination in January 2014.

The January 2014 VA examiner found that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and neglect of personal appearance or hygiene.  The Veteran also reported experiencing intrusive memories of Vietnam, nightmares, avoidance, sorrow, short temper, and irritability.

Based on the evidence of record described above, the Board finds that throughout the appeal, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or a worklike setting; and an inability to establish and maintain effective relationships.  Based on the Veteran's statements and August 2012 videoconference testimony, the Board acknowledges that the Veteran's suicidal ideation preceded his January 2014 VA examination.

The evidence of record reflects that the Veteran has additional symptomatology.  This includes isolating himself, difficulty finishing tasks, hyperventilation, dizziness, suspiciousness, anxiety, fatigue, trouble concentrating, memory problems, withdrawal, distrust, flashbacks, impaired attention and/or focus, disturbances of motivation and mood, recurring nightmares and hypervigilance, re-experiencing, avoidance, hyperarousal, chronic sleep impairment, flattened affect, impaired judgment, intrusive memories of Vietnam, avoidance, sorrow, short temper, irritability, and claustrophobia.  See Mauerhan, 16 Vet. App. 436 (2002).

In this regard, the Board finds that the Veteran's symptoms throughout the appeal do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  Id.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria throughout the appeal, as reflected in the narrative summaries and the supplemental information provided by the Veteran.  Thus, staged ratings are not warranted.

In summary, the Board finds that the Veteran's PTSD symptoms result in no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood throughout the appeal.  Accordingly, the Board concludes that prior to January 14, 2014, a 70 percent rating, but no higher, is warranted.  As of January 14, 2014, the Board finds that reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated, such as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or a worklike setting; and an inability to establish and maintain effective relationships.  Further, as discussed above, the use of the phrase "such as" in the rating criteria is inclusive, and incorporates the Veteran's remaining PTSD symptoms that are not listed as examples within the General Rating Formula for Mental Disorders.  Mauerhan, 16 Vet. App. 436 (2002).  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and the symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In an April 2014 rating decision, the RO granted TDIU as of the January 14, 2014 VA examination for PTSD, because this was the earliest date on which the schedular requirements for entitlement to a TDIU were met.  At that time, and currently, the Veteran's service-connected disabilities are PTSD, rated 70 percent; bilateral hearing loss, rated 40 percent from February 26, 2014; left ankle sprain, rated 10 percent from December 10, 2009; and tinnitus, rated 10 percent from December 10, 2009.  The RO found in the April 2014 rating decision that the Veteran last worked in 2006, and that his combined service-connected disabilities would render him unable to perform the physical and mental acts required of employment.

The Board finds that the Veteran's TDIU is effective as of his December 10, 2009 claim for service connection for PTSD because his combined service-connected disabilities rendered him unemployable as of that date.  The Veteran's March 2013 statement and April 2013 VA Form 21-8940 reflect that he was most recently employed from September 1980 to December 1989, as an offshore drilling operator.  The April 2013 form reflects that he owned an 18 wheel truck and hired an employee to drive it from 1989 to 1999, and was self-employed making arts and crafts from 1999 to 2006, which he stopped because he could "not tolerate standing/walking, etc."  The Veteran wrote that neither his trucking business nor his arts and crafts business generated any profit.  He testified in August 2012 that he could not continue working as a truck driver because he was taking antidepressants.  See transcript, pp. 16-17.  In addition to his work history, the Veteran wrote in his April 2013 form that his education ended after four years of high school, and that he had no education or training since becoming too disabled to work.

While the Board recognizes the January 2014 VA examiner's opinion that the Veteran's PTSD does not result in total occupational and social impairment, the Board finds that the combination of the Veteran's service-connected disabilities renders him unemployable as of his December 10, 2009 claim.  Specifically, the Veteran had not worked for three years prior to his claim, and had not secured or followed substantially gainful employment for ten years prior to his claim.  38 C.F.R. § 4.16(a).  While he might find isolated employment notwithstanding his PTSD alone, his service-connected left ankle sprain evidently limits his standing and walking, which would limit him to relatively sedentary employment.  However, relatively sedentary employment is unlikely for this Veteran in light of his high school education, lack of additional training, and significant PTSD-as demonstrated by his lack of remunerative employment for 10 years prior to the claim.  The Veteran also reported that he could not drive a truck based on the medication he takes for his PTSD.  Consequently, TDIU is granted as of December 10, 2009.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).


ORDER

From December 10, 2009 through January 13, 2014, an initial rating of 70 percent for PTSD, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of January 14, 2014, a rating in excess of 70 percent for PTSD is denied.

A TDIU is granted, effective December 10, 2009.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


